Citation Nr: 0329949	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-02 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to May 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, which, in pertinent 
part, denied service connection for bilateral shoulder 
problems, to include as secondary to degenerative disc 
disease of the cervical spine.  In January 2003, the Board 
undertook additional development of the evidence under 
38 C.F.R. § 19.9(a)(2).  

The issue of entitlement to service connection for a right 
shoulder disability is addressed in a Remand which follows 
this decision.  The veteran has also initiated an appeal as 
to the issues of entitlement to higher ratings for cervical 
spine and right ankle disabilities.  While the Board does not 
yet have jurisdiction over those issues, further action on 
those issues is mandated, and they will also be addressed in 
the Remand.  

In a March 2002 statement, the veteran raised issues of 
entitlement to service connection for a low back disability, 
sinusitis with headaches, eczema, and residuals of a 
fractured left second toe.  These issues have not been 
addressed by the agency of original jurisdiction and are 
referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's left shoulder biceps tendonitis likely had its 
onset during service.
 

CONCLUSION OF LAW

Service connection for left shoulder biceps tendonitis is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

There was a significant change in the law while this appeal 
was pending.  On November 9, 2000, the President signed into 
law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000. 

The Board finds that VA compliance with the mandates of the 
VCAA is sufficient to permit final appellate review of the 
issue addressed on the merits below.  The appellant was 
provided a copy of the decision explaining why the claim was 
denied.  By a statement of the case (SOC) in January 2002, a 
supplemental statement of the case (SSOC) in September 2002, 
and various VA correspondence, he was advised of the 
controlling law and regulations.  These communications 
clearly explained to the veteran his and VA's 
responsibilities in claim development.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claim was considered 
on the merits.  All identified pertinent records, including 
of VA treatment, have been obtained.  Furthermore, the Board 
arranged for a June 2003 VA examination with advisory medical 
opinion.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  While the Board here 
did arrange for development of this issue under 38 C.F.R. 
§ 19.9(a)(2), in light of the fact that the benefit sought is 
being granted, and that a Remand of the matter to the AOJ for 
initial consideration of the evidence obtained by the Board 
would only delay the grant and serve no useful purpose, the 
Board finds that such remand is not necessary.  

Factual Background

Service medical records reveal that in January 1975, the 
veteran was treated for complaints of left shoulder pain and 
muscle spasm.  The provisional diagnosis was shoulder and 
cervical myalgia, rule out sprain.  The veteran was seen for 
pain in the neck radiating to the left shoulder in February 
1975.  The impression was muscle strain.  The veteran was 
treated in September 1975 for left shoulder pain.  Findings 
included full range of motion, no motor or sensory loss, and 
no point tenderness.  The assessment was left A/C 
(acromioclavicular) joint inflammation.  Another September 
1975 record indicated that the veteran was seen for 
tendonitis of the left shoulder.  The reports of January, 
February and September 1975 X-rays were interpreted as 
showing no significant osseous articular or soft tissue 
abnormality.  On examination prior to separation from 
service, the veteran's upper extremities were noted to be 
abnormal.  Notes indicated that bursitis and inflammation had 
been noted in the left A/C joint in 1972, and that mention of 
trick shoulder referred to left A/C joint inflammation in 
September 1975.

In July 1976, the veteran submitted a claim for benefits for 
conditions including shoulder problems.  He failed to report 
for a scheduled examination.  A November 1976 letter from the 
St. Paul, Minnesota, RO informed him that they had no choice 
but to deny his claims.

In February 2001, the veteran submitted a claim for benefits 
for conditions including bilateral shoulder problems 
secondary to his neck problems.

On VA examination in July 2001, the veteran reported 
complaints of pain in the muscles of both shoulders.  No 
objective findings were reported, however, the report of 
bilateral shoulder X-rays was: "Normal bilateral plain film 
studies of the shoulders, with no radiographic evidence of 
fracture or arthritis."  

In a statement on his March 2002 VA Form 9, the veteran 
indicated that left shoulder bicipital tendonitis was 
diagnosed with in service in 1975.  He stated that he had 
filed a claim shortly after leaving service, then moved and 
never heard a response from VA.

On VA examination in May 2002, the veteran related a history 
of left shoulder problems dating back to his service career.  
The examiner noted that there were notations of biceps 
tendonitis and bursitis as well as acromioclavicular 
inflammation dating back to 1972 and 1975, and that left 
shoulder problems were noted at the time of separation.  The 
veteran stated that since discharge, he continued to follow 
up with a private physician and was treated with injections.  
No follow-up records were available for review.  It was noted 
that the veteran never had advanced imaging studies performed 
and that he had never had surgery.  Physical examination of 
the shoulders showed a full range of motion actively.  Pain 
to palpation over the biceps tendon was noted.  No 
impingement or supraspinatus symptoms were noted, and 
neurological evaluation was within normal limits.  There was 
no evidence of instability.  X-rays of the left shoulder 
interpreted as within normal limits.  The impression included 
history of biceps tendonitis, left shoulder.  The examiner 
stated that in the absence of medical evidence supporting 
chronic treatment for bilateral shoulder and low back pain, a 
chronic ongoing condition clearly related to service cannot 
be established.

On subsequent VA examination in June 2003, the veteran 
reported anterior symptoms in both shoulders that increase 
with flexion and an occasional popping in the shoulders.  
Physical examination revealed full active range of motion of 
the shoulders.  It was noted that the veteran continued to 
show tenderness over the biceps tendon bilaterally.  His 
symptoms were worse with Speed's test and Yergeson's 
maneuver.  Impingement supraspinatus signs were negative and 
there was no evidence of instability noted.  X-rays remained 
unchanged.  The impression was biceps tendonitis, right and 
left shoulders.  In comments, the examiner indicated that the 
veteran currently manifests biceps tendonitis in both 
shoulders and that service medical records documented biceps 
tendonitis in the left shoulder, establishing a nexus between 
current disability and service.   He concluded by noting that 
certainly both shoulders are symptomatic at this time with 
biceps tendonitis.

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Here, the claimed disability is clearly shown, as the veteran 
has a medical diagnosis of biceps tendonitis, confirmed on 
recent VA examination.  While the file does not contain a 
record of continuous medical treatment for left shoulder 
biceps tendonitis since service, the Board notes that left 
shoulder biceps tendonitis was first noted during service and 
that the veteran submitted a claim for service connection for 
shoulder problems within the first year after separation from 
service.  What remains for resolution is whether there is a 
nexus between the veteran's current left shoulder biceps 
tendonitis and service.  As this is a medical question, the 
Board obtained an advisory medical opinion.  On June 2003 VA 
consultation, the impression was essentially that the 
veteran's left shoulder biceps tendonitis had its onset in 
service.  There is no medical evidence to the contrary.
All requirements for establishing service connection are met, 
and service connection for left shoulder biceps tendonitis is 
warranted.   


ORDER

Service connection for left shoulder biceps tendonitis is 
granted.


REMAND

As was noted above, the Board undertook additional 
development on the issues involving the shoulders pursuant to 
38 C.F.R. § 19.9(a)(2).  The development obtained by the 
Board included the report of June 2003 VA examination.  This 
record has not been considered by the RO, and the appellant 
has not waived initial AOJ consideration of this evidence.     
Such consideration is mandated under DAV, supra.  

In light of the Federal Circuit decision, the Board may not 
proceed with further appellate review regarding the remaining 
issue currently before us without remanding the claim to the 
AOJ for their initial consideration of the additional 
evidence obtained.  

In Quartuccio, supra.,  the United States Court of Appeals 
for Veterans Claims (Court) provided further guidance 
regarding notice requirements under the Veterans Claims 
Assistance Act of 2000 (VCAA).  The notice provided to the 
veteran in this case may not be adequate under the Quartuccio 
guidelines.

In response to development requests from the Board, the 
veteran submitted a March 2003 statement that indicated he 
had no additional evidence to forward to the Board.  
Regarding the recent development arranged by the Board, it is 
noteworthy that the examiner did not provide a medical 
opinion regarding the etiology of the veteran's right 
shoulder disability, and specifically its relationship, if 
any, to  service-connected degenerative disc disease of the 
cervical spine.
Finally, one of the matters the Board must address is which 
issue or issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a NOD and completed by a substantive appeal 
after a SOC is furnished to the veteran.  In essence, the 
following sequence is required:  There must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision (by filing the NOD within one year of the date of 
mailing of notice of the RO decision), VA must respond by 
explaining the basis of the decision to the veteran (in the 
form of a SOC), and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

In an August 2001 rating decision, the RO granted claims of 
service connection for the postoperative residuals of a right 
ankle injury, rated 10 percent, and degenerative disc disease 
of the cervical spine, rated 20 percent.  Notice of this 
decision was sent to the veteran on September 10, 2001.  He 
submitted a statement expressing disagreement with these 
ratings in March 2002, within one year of the notice; it 
appears that no subsequent SOC was ever issued with regard to 
these issues.  Under Manlincon v. West, 12 Vet. App. 238, 240 
(1999), the Board must instruct the RO that these issues 
remain pending in appellate status (see 38 C.F.R. § 3.160(c)) 
and require further action.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 19.26.  In this regard, it is noteworthy that these 
claims are not before the Board at this time and will only be 
before the Board if the veteran files a timely substantive 
appeal.  The Board's actions regarding these issues are taken 
to fulfill the requirements of the Court in Manlincon.  

Consequently, the case is REMANDED for the following:

1.  The RO should issue a statement of 
the case to the veteran addressing the 
issues of entitlement to a rating in 
excess of 20 percent for degenerative 
disc disease of the cervical spine and 
entitlement to a rating in excess of 
10 percent for the postoperative 
residuals of a right ankle injury, 
including citation to all pertinent 
law and regulations, and reflecting 
consideration of all evidence of 
record.  The veteran must be advised 
of the time limit for filing a 
substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, only if the 
appeals are timely perfected, these 
issues are to be returned to the Board 
for further appellate consideration, 
if otherwise in order.

2.  The RO should ensure that any 
further notification or development 
action required by the VCAA and 
implementing regulations is completed.  
In particular, the RO should ensure 
that the veteran is advised of what he 
needs to establish entitlement to the 
benefits sought, what the evidence 
(specifically including the 
development obtained by the Board) 
shows, and of his and VA's respective 
responsibilities in claims 
development.  The veteran and his 
representative should be afforded the 
requisite period of time to respond.  

3.  The veteran should then be 
scheduled for a VA orthopedic 
examination to determine the nature 
and etiology of any right shoulder 
disability.  Send the claims folder to 
the examiner for review.  If a right 
shoulder disability is diagnosed, the 
examiner should be asked to provide a 
medical opinion, with supporting 
rationale, as to whether it is at 
least as likely as not that any 
current right shoulder disability is 
related to service or to the veteran's 
service-connected degenerative disc 
disease of the cervical spine.  If it 
is impossible to arrive at such an 
opinion, the examiner should so state.    

4.  The RO should then readjudicate 
the claim(s) in light of the evidence 
added to the record since the 
Supplemental Statement of the Case 
(SSOC) in September 2002.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his 
representative the requisite period of 
time to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.

The purposes of this remand are to assist in the development 
of the claims, to provide adequate notice, and to satisfy due 
process considerations in keeping with the above-cited 
precedent decisions of the Court and the Federal Circuit.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



